IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kasey Lockcuff Owens                  :
                                      :
               v.                     : No. 1268 C.D. 2020
                                      : Submitted: June 3, 2022
Commonwealth of Pennsylvania,         :
Department of Transportation,         :
Bureau of Driver Licensing,           :
                                      :
                         Appellant    :



BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                     FILED: September 30, 2022



              The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Driver Licensing (DOT) appeals the November 12, 2020 order of the
Lancaster County Court of Common Pleas (trial court), sustaining the statutory
appeal of Kasey Lockcuff Owens (Licensee) and rescinding the 12-month
suspension of her operating privilege for driving under the influence (DUI) because
DOT erroneously concluded that it was her second DUI offense. On appeal, DOT
contends that the suspension was warranted because Licensee’s first DUI, which was
disposed of the through the Accelerated Rehabilitative Disposition (ARD) program,
is considered a “prior offense” for license suspension purposes. Following review,
we reverse.
                On August 26, 2014, Licensee was accepted into the Lancaster County
ARD Program based on a charge of DUI – high rate of alcohol (1st offense) in
violation of Section 3802(b) of the Vehicle Code, 75 Pa. C.S. §3802(b),1 stemming
from an incident that occurred on December 23, 2013. Reproduced Record (R.R.)
at 32a. As a result of her acceptance into ARD, and in accordance with Section
3807(d)(2) of the Vehicle Code, 75 Pa. C.S. §3807(d)(2) (relating to mandatory
suspension of operating privileges), DOT suspended Licensee’s driving privilege for
30 days. R.R. at 29a-31a. Licensee completed the suspension, and DOT restored
her driving privilege effective October 9, 2014. Id. at 28a.
                On July 6, 2020, Licensee was convicted, in the Dauphin County Court
of Common Pleas, of DUI – general impairment (1st offense) in violation of Section
3802(a)(2) of the Vehicle Code, 75 Pa. C.S. §3802(a)(2),2 for an offense that
occurred on September 28, 2019, and sentenced under Section 3804(a)(1) of the

       1
           Section 3802(b) provides:

                An individual may not drive, operate or be in actual physical control
                of the movement of a vehicle after imbibing a sufficient amount of
                alcohol such that the alcohol concentration in the individual’s blood
                or breath is at least 0.10% but less than 0.16% within two hours after
                the individual has driven, operated or been in actual physical control
                of the movement of the vehicle.

75 Pa. C.S. §3802(b).
       2
           Section 3802(a)(2) provides:

                An individual may not drive, operate or be in actual physical control
                of the movement of a vehicle after imbibing a sufficient amount of
                alcohol such that the alcohol concentration in the individual’s blood
                or breath is at least 0.08% but less than 0.10% within two hours after
                the individual has driven, operated or been in actual physical control
                of the movement of the vehicle.

75 Pa. C.S. §3802(a)(2).
                                                  2
Vehicle Code, 75 Pa. C.S. §3804(a)(1).3 R.R. at 26a. As a result of this DUI
conviction, DOT informed Licensee, by notice mailed on July 15, 2020, that it was
suspending her driving privilege for one year, effective August 19, 2020, pursuant
to Section 3804(e)(2)(i) of the Vehicle Code, 75 Pa. C.S. § 3804(e)(2)(i), which
imposes a 12-month suspension.4 R.R. at 22a-25a. Licensee appealed her license
suspension to the trial court, and oral argument was heard on November 12, 2020.
Id. at 5a-14a, 17a.
                At the hearing, DOT’s counsel first explained the contents of DOT’s
certified packet of documents, including Exhibit C-1 (Licensee’s Certified Driving

       3
           Section 3804(a)(1) of the Vehicle Code provides as follows:

                (a) General impairment.--Except as set forth in subsection (b) or
                (c), an individual who violates section 3802(a) (relating to driving
                under influence of alcohol or controlled substance) shall be
                sentenced as follows:

                (1) For a first offense, to:

                      (i) undergo a mandatory minimum term of six months’
                      probation;

                      (ii) pay a fine of $300;

                      (iii) attend an alcohol highway safety school approved by the
                      department; and

                      (iv) comply with all drug and alcohol treatment requirements
                      imposed under sections 3814 (relating to drug and alcohol
                      assessments) and 3815 (relating to mandatory sentencing).

75 Pa. C.S. §3804(a)(1).

       4
          Section 3804(e)(2)(i) of the Vehicle Code provides that “[s]uspension under paragraph
(1) shall be in accordance with the following: (i) Except as provided for in subparagraph (iii), 12
months for an ungraded misdemeanor or misdemeanor of the second degree under this chapter.”
75 Pa. C.S. §3804(e)(2)(i).
                                                 3
Record), which included the July 15, 2020 notice of suspension resulting from
Licensee’s conviction under Section 3802(a)(2), and Exhibit C-2 (DL-21 Form),
noting that Exhibit C-2 showed Licensee was convicted of DUI as a first offense,
ungraded misdemeanor and sentenced under Section 3804(a)(1) of the Vehicle
Code, 75 Pa. C.S. § 3804(a)(1). R.R. at 18a. DOT’s counsel also pointed to other
documents in the packet showing that Licensee had previously accepted ARD for
her violation of Section 3802(b) and served a license suspension based thereon. Id.
DOT’s counsel then claimed that Licensee’s prior acceptance of ARD for DUI
constituted a “prior offense” under the Vehicle Code.                      Id.    DOT’s counsel
acknowledged the Superior Court’s recent decision in Commonwealth v. Chichkin,
232 A.3d 959 (Pa. Super. 2020), which held that acceptance of ARD cannot count
as a “prior offense” under Section 3806 of the Vehicle Code, 75 Pa. C.S. §3806,5
with respect to the criminal sentencing provisions of the Vehicle Code. R.R. at 18a.
Counsel then clarified that DOT’s position was that Chichkin only applies to
criminal sentences, and not to civil license suspension appeals. Id.




       5
           Section 3806 of the Vehicle Code provides, in relevant part:

                 (a) General rule.--Except as set forth in subsection (b), the term
                 “prior offense” as used in this chapter shall mean any conviction for
                 which judgment of sentence has been imposed, adjudication of
                 delinquency, juvenile consent decree, acceptance of Accelerated
                 Rehabilitative Disposition or other form of preliminary disposition
                 before the sentencing on the present violation for any of the
                 following:

                 (1) an offense under section 3802 (relating to driving under
                 influence of alcohol or controlled substance)[.]

75 Pa. C.S. §3806.
                                                  4
               Licensee’s counsel conceded that Licensee had previously completed
ARD in 2013 for a prior DUI and served a license suspension in relation thereto.
R.R. at 18a. Counsel further conceded that Licensee pled guilty to another DUI in
June 2020, but contended that, based on Chichkin and Licensee’s/counsel’s
impression that there would be no license suspension upon Licensee pleading guilty
to a first offense DUI, there should not have been a 12-month license suspension
imposed here because Licensee had no prior offense.6 Id. From the bench, the trial
court held that because ARD no longer counts as a prior offense in criminal cases
under Chichkin, then it should no longer count as a prior offense in civil license
suspension cases. Id. at 18a-19a. Accordingly, on November 12, 2020, the trial
court entered an order sustaining Licensee’s appeal and rescinding her license
suspension. Id. at 37a. DOT then appealed the trial court’s order to this Court. Id.
at 40a-45a.
               On March 11, 2021, the trial court issued a memorandum and order
explaining the reasoning for its decision.               R.R. at 68a-69a.        The trial court
specifically found that Licensee was convicted of DUI – general impairment on July
6, 2020, stemming from an incident that occurred on September 28, 2019, and that
Licensee had a prior DUI within 10 years of the July 2020 conviction, which was
disposed of through the ARD Program. The trial court also noted that DOT treated
the prior DUI resulting in ARD as a first offense, and the second DUI conviction in
2020 as a second offense under Section 3806(a) of the Vehicle Code for license
suspension purposes. The trial court acknowledged Chichkin’s holding that Section

       6
         Although not explicitly stated, we glean Licensee’s overarching argument to be that she
has met the exception to license suspension set forth in Section 3804(e)(2)(iii) of the Vehicle Code,
75 Pa. C.S. §3804(e)(2)(iii), which provides that “[t]here shall be no license suspension for an
ungraded misdemeanor under [S]ection 3802(a) where the person is subject to the penalties
provided in subsection (a) and the person has no prior offense.” (Emphasis added.)
                                                 5
3806(a) is unconstitutional to the extent that it defines a prior acceptance of ARD in
a DUI case as a “prior offense” for DUI sentencing purposes, and that Chichkin did
not address the civil penalties of the Vehicle Code. Nevertheless, the court “found
that for [DOT] to treat [] ARD as a prior offense for the purpose of calculating a
[civil] penalty violated the spirit of Chichkin.” R.R. at 69a. Accordingly, based on
the above, and relying on Chichkin, the trial court sustained the appeal and
overturned Licensee’s suspension.
               On appeal,7 DOT raises one issue. It argues that the trial court erred as
a matter of law in holding that Licensee’s prior acceptance of ARD in 2014 for her
2013 violation of Section 3802(b) of the Vehicle Code did not constitute a prior
offense, as defined by Section 3806 of the Vehicle Code, to her recent conviction in
2020 for her 2019 violation of Section 3802(a)(2) of the Vehicle Code. In response,
Licensee contends that, “in light of Chichkin[’s holding that a prior ARD
acceptance[] does not constitute a prior offense], we are in unprecedented territory.”
Licensee’s Brief at 3. Essentially, Licensee argues that, based on Chichkin’s
holding, she had no prior offense in this case and, thus, is exempt from the one-year
license suspension imposed by DOT pursuant to the exception to suspension set forth
in Section 3804(e)(2)(iii) of the Vehicle Code.
               Section 3802 of the Vehicle Code provides various offenses relating to
driving under the influence of alcohol or controlled substances. Section 3804 of the
Vehicle Code sets forth both criminal and civil consequences for convictions for
those offenses under Section 3802.             Section 3804(e) specifically governs the


       7
          This Court’s scope of review is limited to determining whether the findings of fact are
supported by competent evidence or whether the trial court committed an error of law or an abuse
of discretion in reaching its decision. Piasecki v. Department of Transportation, Bureau of Driver
Licensing, 6 A.3d 1067, 1070 n.7 (Pa. Cmwlth. 2010).
                                                6
“[s]uspension of operating privileges upon conviction” and provides, in relevant
part:

             (1) [PennDOT] shall suspend the operating privilege of an
             individual under paragraph (2) upon receiving a certified
             record of the individual’s conviction of or an adjudication
             of delinquency for:

                  (i) an offense under [S]ection 3802; or

                  (ii) an offense which is substantially similar to an
                  offense enumerated in [S]ection 3802 reported to the
                  department under Article III of the compact in
                  [S]ection 1581 (relating to Driver’s License
                  Compact).

             (2) Suspension under paragraph (1) shall be in accordance
             with the following:

                  (i) Except as provided for in subparagraph (iii), 12
                  months for an ungraded misdemeanor or
                  misdemeanor of the second degree under this chapter.

                  (ii) 18 months for a misdemeanor of the first degree
                  or felony of the third degree under this chapter.

                  (iii) There shall be no suspension for an ungraded
                  misdemeanor under [S]ection 3802(a) where the
                  person is subject to the penalties provided in
                  subsection (a) and the person has no prior offense.
75 Pa. C.S. §3804(e) (emphasis added).
             The exception set forth in Section 3804(e)(2)(iii) of the Vehicle Code
applies if three conditions are met:

             First, the licensee must be convicted of violating
             75 Pa.[]C.S. §3802(a)(1)[,] as an ungraded misdemeanor.
             Second, the licensee must be subject to the penalties
             contained in 75 Pa.[]C.S. §3804(a). Third, the licensee


                                         7
               must not have a “prior offense” as defined in Section 3806
               of the Vehicle Code, 75 Pa.[]C.S. §3806.
Becker v. Department of Transportation, Bureau of Driver Licensing, 186 A.3d
1036, 1037-38 (Pa. Cmwlth. 2018). Here, it is undisputed that Licensee was
convicted of violating Section 3802(a)(2) of the Vehicle Code as an ungraded
misdemeanor,8 and that she was sentenced under Section 3804(a)(1) of the Vehicle
Code. Thus, whether Licensee can avoid the 12-month license suspension rests
solely on whether her prior acceptance of ARD counts as a “prior offense” within
the meaning of Section 3806 of the Vehicle Code.
               Section 3806 of the Vehicle Code provides, in relevant part:

               (a) General rule.--Except as set forth in subsection (b),
               the term “prior offense” as used in this chapter shall
               mean any conviction for which judgment of sentence has
               been imposed, adjudication of delinquency, juvenile
               consent decree, acceptance of [ARD] or other form of
               preliminary disposition before the sentencing on the
               present violation for any of the following:

               (1) an offense under [S]ection 3802 (relating to driving
               under influence of alcohol or controlled substance);

                                              ***

               (b) Timing.--

               (1) For purposes of [S]ection[] . . . 3804 (relating to
               penalties) . . ., the prior offense must have occurred:

                    (i) within 10 years prior to the date of the offense for
                    which the defendant is being sentenced; or


       8
          Section 3803 of the Vehicle Code establishes the grading of DUI offenses. In relevant
part, “[a]n individual who violates [S]ection 3802(a) . . . and has no more than one prior offense
commits a misdemeanor [and is subject to] a term of imprisonment of not more than six months
[and a fine].” 75 Pa. C.S. §3803(a)(1).
                                                8
                      (ii) on or after the date of the offense for which the
                      defendant is being sentenced.
75 Pa. C.S. §3806 (emphasis added).
                 In her brief to this Court, Licensee cites Chichkin in support of her
claim that her acceptance into an ARD program cannot be construed as a prior
offense for civil license suspension purposes. We note, however, that the application
of Chichkin to civil license suspension cases was recently decided by this Court in
Ferguson v. Department of Transportation, Bureau of Driver Licensing, 267 A.3d
628 (Pa. Cmwlth. 2021),9 appeal granted, __ A.3d __ (Pa., No. 28 MAL 2022, filed
June 22, 2022),10 transferred to and stay of suspension granted (Pa., No. 73 MAP
2022, filed July 7, 2022).
                 In Ferguson, the licensee was charged with DUI – general impairment
in violation of Section 3802(a)(1) of the Vehicle Code11 (an ungraded misdemeanor)

       9
          By order dated September 17, 2021, we held Licensee’s case in abeyance pending the
disposition of Ferguson. Thus, the parties did not have the benefit of this Court’s analysis in
Ferguson when preparing their briefs in this case.

       10
            Our Supreme Court granted allocatur in Ferguson as to the following issue:

                 Did the Commonwealth Court err by ignoring the controlling
                 decisions of this Court and the United States Supreme Court [by]
                 holding that DUI statutes that penalize a defendant with a lengthy
                 license suspension as a recidivist based on a prior acceptance of
                 ARD disposition do not violate due process under the Pennsylvania
                 and United States Constitutions even though the defendant who
                 accepts ARD is presumed innocent and there is no proof of guilt?

See Ferguson v. Department of Transportation, Bureau of Driver Licensing (Pa., No. 28 MAL
2022, filed June 22, 2022), transferred to and stay of suspension granted (Pa., No. 73 MAP 2022,
filed July 7, 2022).

       11
            Section 3802(a)(1) provides:

(Footnote continued on next page…)
                                                 9
in 2012, and was accepted into an ARD program, which he successfully completed.
In 2020, the licensee pleaded guilty to a second DUI – general impairment charge in
violation of Section 3802(a)(1) of the Vehicle Code (also an ungraded
misdemeanor).       Thereafter, DOT notified him that his driving privilege was
suspended for 12 months pursuant to Section 3804(e)(2)(i) of the Vehicle Code. The
licensee appealed to the trial court, but his appeal was ultimately denied.
              On appeal to this Court, the licensee argued that, pursuant to Chichkin,
his prior ARD cannot be considered a prior offense under Section 3806(a)(1) of the
Vehicle Code (defining acceptance into ARD as a prior offense), where he
successfully completed the ARD, which involved no proof or admission of guilt, and
the DUI charge was dismissed. Thus, the licensee claimed that DOT had no
authority to impose a 12-month license suspension because he met the license
suspension exception set forth in Section 3804(e)(2)(iii) of the Vehicle Code.
              This Court explained that while the ARD program is criminal in nature,
a license suspension resulting from ARD is civil in nature; thus, it is a collateral
consequence of the criminal proceeding. We stated:

              Because the Chichkin Court ruled that the portion of
              Section 3806(a) of the Vehicle Code that defines a prior
              acceptance of ARD in a DUI case as a “prior offense” is
              unconstitutional for purposes of subjecting a defendant to
              a mandatory minimum criminal sentence under Section
              3804 of the Vehicle Code, Chichkin specifically applies to
              Section 3804(a)-(d) of the Vehicle Code, i.e., the criminal
              sentencing provisions. Section 3804(e) of the Vehicle

              An individual may not drive, operate or be in actual physical control
              of the movement of a vehicle after imbibing a sufficient amount of
              alcohol such that the individual is rendered incapable of safely
              driving, operating or being in actual physical control of the
              movement of the vehicle.

75 Pa. C.S. §3802(a)(1).
                                              10
               Code expressly refers to “[s]uspension of operating
               privileges upon conviction,” i.e., the collateral civil
               consequence thereof. 75 Pa. C.S. § 3804(e); see Brewster[
               v. Department of Transportation, 503 A.2d 497 (Pa.
               Cmwlth. 1986)].           Accordingly, because license
               suspensions are civil proceedings, the Chichkin ruling
               does not invalidate Section 3806(a) of the Vehicle Code
               for civil license suspension purposes.
Ferguson, 267 A.2d at 632.12
               We further explained that DOT met its prima facie burden of proving
the licensee was subject to the 12-month license suspension when it offered into
evidence a certified copy of the licensee’s driving record, which included the
licensee’s DUI conviction and his acceptance into ARD for the prior DUI. At that
point, the burden shifted to the licensee to rebut the presumption that DOT’s
evidence was correct. As the licensee did not present any evidence to rebut the
presumption, we concluded that the trial court properly denied his appeal.
               Based on Ferguson, we agree with DOT that Chichkin is not applicable
to civil license suspension cases and, thus, that Licensee’s ARD does constitute a
prior offense as defined by Section 3806(a) of the Vehicle Code. Further, as in
Ferguson, DOT met its prima facie burden of proving that Licensee was subject to
a 12-month license suspension, as the record contains a certification and attestation
of the exhibits submitted by DOT. R.R. at 21a. The exhibits include the Report of
the Clerk of Courts of Dauphin County establishing Licensee’s 2020 DUI
conviction; the Report of the Clerk of Courts of Dauphin County establishing
Licensee’s 2014 ARD for a DUI violation; and a copy of Licensee’s certified driving

       12
          To illustrate, the licensee was convicted of violating Section 3802(a)(1) of the Vehicle
Code and Licensee herein was convicted of violating Section 3802(a)(2) of the Vehicle Code.
Section 3804(a)-(d) of the Vehicle Code sets forth the criminal penalties for violating Section
3802(a)-(f) of the Vehicle Code, i.e., probation or imprisonment, fines, alcohol highway safety
school, and compliance with court-ordered drug and alcohol treatment programs.
                                               11
history, reporting both violations of the Vehicle Code. R.R. at 26a, 32a, 34a. As
Licensee did not challenge DOT’s evidence, the record supports DOT’s imposition
of the 12-month license suspension in this case.
             Accordingly, the trial court’s order is reversed and Licensee’s license
suspension is reinstated.



                                      MICHAEL H. WOJCIK, Judge




                                        12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kasey Lockcuff Owens                 :
                                     :
             v.                      : No. 1268 C.D. 2020
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :
Bureau of Driver Licensing,          :
                                     :
                        Appellant    :



                                    ORDER


           AND NOW, this 30th day of September, 2022, the order of the Court of
Common Pleas of Lancaster County, dated November 12, 2020, is REVERSED, and
the 12-month suspension of Kasey Lockcuff Owens’s operating privilege, imposed
by the Commonwealth of Pennsylvania, Department of Transportation, Bureau of
Driver Licensing, is REINSTATED.




                                     __________________________________
                                     MICHAEL H. WOJCIK, Judge